Title: From Thomas Jefferson to United States Senate, 2 February 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States 
                     
                        Feb. 2. 1807.
                  
                        James Lovell of Orleans was nominated Surveyor of the port of New Orleans, and was assented to by the Senate
                            at their last session. during the vacation, I appointed the same James Lovell to be also Inspector of the revenue for the
                            same port, but by an error in copying, he was called John Lovell in my message to the Senate of December the 13th. last,
                            and by the name of John, was assented to by the Senate. to correct that error, I now nominate James Lovell who is surveyor
                            of the port of New Orleans, to be also Inspector of the revenue for the same.
                        
                            Th: Jefferson
                            
                            
                        
                    